Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "32" in Fig. 2, “18” and “24” in Figs. 1 and 2  and “20” and “26” in Figs. 1, 2 and 4 have been used to designate the same components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 22 and 36 are objected to because of the following informalities:  Claims 22 and 36 both recite the limitation “a control unit configured to control and/or regulate a cooking process”. It appears that the control unit should control and regulate a cooking process. Examiner suggest replacing “and/or” with the word --- and ---.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the pad unit is configured to substantially prevent a transfer of heat from the cooking vessel to the setting-down counter in the heating operating mode” in claims 17 and 31, “an electronic unit which is configured to supply at least one function in at least one operating mode” in claims 17 and 28, “a positioning unit configured to detect a position of the pad unit on the setting-down counter” in claims 19 and 33, “an operating unit for allowing input of an operating parameter” in claims 21 and 35, “a control unit configured to control and/or regulate a cooking process” in claims 22 and 36, “a spacer element configured to space the operating unit away from the pad unit” in claims 23 and 37, “a cooking vessel recognition unit configured to detect a receiver unit configured to receive energy contactlessly” in claims 26 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 31, the phrase "substantially prevent" is a relative phrase which renders the claim indefinite.  The phrase "substantially prevent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 18 and 32, the phrase "at least to a large degree" is a relative phrase which renders the claim indefinite.  The phrase " at least to a large degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 21-23, 28 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reischmann et al. (US 9,095,005 B2), first embodiment.
Regarding claims 16 and 28, Reischmann et al. (first embodiment) discloses a pad  device / cooking system (10, Fig. 2), comprising: a stovetop (11, Fig. 2); a setting-down counter (top surface of cabinet 12, Fig. 2), a pad device (Fig. 2), comprising: a pad unit (17, 18, Fig. 2, Col. 7, lines 17-18 and lines 30-33) configured for placement at 

    PNG
    media_image1.png
    890
    635
    media_image1.png
    Greyscale


Regarding claims 21 and 35, Reischmann et al. discloses the pad device of claim 16 and the cooking system of claim 28, and further disclose wherein the electronic unit (16) includes an operating unit (“power buttons and temperature selection buttons for each cooking zone”, Col. 5, line 1 and Col. 6, line 1) for allowing input of an operating parameter.
Regarding claims 22 and 36, Reischmann et al. discloses the pad device of claim 21 and the cooking system of claim 35, wherein the electronic unit (16) includes a control unit (electronics assemblies 36 and 37, Fig. 4, Col. 9, lines 62-64) configured to control and/or regulate a cooking process in the heating operating mode in response to the input of the operating parameter in the operating unit.
Regarding claims 23 and 37, Reischmann et al. discloses the pad device of claim 21 and the cooking system of claim 28, further comprising a spacer element (top surface of stove-top 11 sized to allowing spacing as shown in Fig. 1) configured to space the operating unit (power and temperature selection buttons ) away from the pad unit (17 and 18).
Claims 16-18, 20, 24, 29-32, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reischmann et al. (US 9,095,005 B2), second embodiment.
Regarding claims 16 and 28, Reischmann et al. (second embodiment) discloses a pad device / cooking system (100, Fig. 5), comprising: a stovetop (102, Fig. 5); a setting-down counter (top surface of cabinet 110, Fig. 5), and a pad unit (101, Fig. 5, Col. 10, lines 56-57) configured for placement at least in part between a setting-down counter (cabinet 110 which includes a setting-down counter, Fig. 5) and a heated cooking vessel (the cooking vessel is placed on the pad in the designated areas 109 

    PNG
    media_image2.png
    842
    693
    media_image2.png
    Greyscale



Regarding claims 17 and 31, Reischmann et al. (second embodiment) discloses the pad device of claim 16 and the cooking system of claim 28, and further show wherein the pad unit (101) is configured to substantially prevent a transfer of heat from the cooking vessel to the setting-down counter in the heating operating mode. (Reischmann et al. allows for the pads “to insulate the stove-top from the heat generated in the cooking vessel. The heat insulating character of such pads helps to prevent the cook-top 11 from becoming undesirably hot”, Col. 7, lines 40-44. Since the cooktop is insulated from excessive heat, the counter would also benefit from less heat transferred from the stove-top).
Regarding claims 18 and 32, Reischmann et al. (second embodiment) discloses the pad device of claim 16 and the cooking system of claim 28, and further show wherein the pad unit (101) is made at least to a large degree of essentially flexible material (heat-insulating silicone rubber, Col. 8, lines 34-36).
Regarding claims 20 and 34, Reischmann et al. (second embodiment) discloses the pad device of claim 16 and the cooking system of claim 28, and further disclose wherein the electronic unit (111) includes a temperature sensor (305, Fig. 8, the temperature sensor is generic to the cooktop and located below the cooking surface, Col. 4, lines 15-19) configured to detect a temperature of the cooking vessel in the heating operating mode.
Regarding claims 24 and 38, Reischmann et al. (second embodiment) discloses the pad device of claim 16 and the cooking system of claim 28, further comprising a handle unit (portion of pad 101 with opening 112 configured to act as a handle, Fig. 5) connected to the pad unit (101).
Regarding claim 29, Reischmann et al. discloses the cooking system of claim 28, and further show wherein the setting-down counter (top surface of cabinet 110) is embodied in the form of a kitchen countertop having a configuration that is different than a configuration of a stovetop plate (the counter-top is configured to support the stovetop and the stovetop is configured to be inserted into the counter-top, see Fig. 5).
Regarding claim 30, Reischmann et al. discloses the cooking system of claim 28, and further show wherein the pad unit (101) is provided for positioning at any point on the setting-down counter above the stovetop (Fig. 5). The pad (101) can be removed quickly and easily lifted off of the stove for cleaning or replacement (Col. 10, lines 60-63) and since the pad unit is removable, it can be placed anywhere on the counter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann et al. (US 9,095,005 B2), first embodiment in view of Buchanan (US 20090194526 A1).
Regarding claims19 and 33, Reischmann et al. discloses the pad device of claim 16 and the cooking system of claim 28. Reischmann et al. is silent on wherein the electronic unit includes a positioning unit configured to detect a position of the pad unit on the setting-down counter.
In the same field of endeavor, Buchanan discloses an induction cooktop (60, Fig. 3) comprising a positioning unit (44, RFID reader/writer, Fig. 3) coupled to a microprocessor (42, Fig. 3) configured to detect a RFID tag (30, Fig. 3) attached to a cooking utensil (62, Fig. 3) which would detect a position of the cooking utensil within the RFID reader’s range (see at least para. 0035). Since RFID readers were conventional for detecting RFID tags to communicate data which can include position (i.e. in range of the reader), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic unit of Reischmann et al.to includes the positioning unit as taught by Buchanan for the purpose of having “a proximal RFID) tag associated with the object being heated, and to receive information from the object-mounted (or object-associated) RFID tag” (Para. 0014 of Buchanan).

    PNG
    media_image3.png
    602
    897
    media_image3.png
    Greyscale

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann et al. (US 9,095,005 B2), first embodiment in view of Artal Lahoz et al. (US 20120024835 A1) provided on IDS dated May 30, 2018.
Regarding claims 25 and 39, Reischmann et al. discloses the pad device of claim 16 and the cooking system of claim 28. Reischmann et al. is silent on wherein the electronic unit includes a cooking vessel recognition unit configured to detect a cooking vessel placed on the pad unit.
In the same field of endeavor, Artal Lahoz et al. discloses in paragraph [0027] a detection assembly for and induction cooktop that comprising a “control unit 22 uses the inductors 10 to detect the cooking pots 12, 13, 14 so that the inductors 10 form a detection assembly 26 together with the control unit 22”. The control unit (22) is interpreted to be an electronic unit and the detection assembly 26 is interpreted to be a .

    PNG
    media_image4.png
    410
    638
    media_image4.png
    Greyscale

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann et al. (US 9,095,005 B2), first embodiment in view of Yorukoglu et al. (US-20150257576-A1).
Regarding claims 26-27 and 40-41, Reischmann et al. discloses the pad device of claim 16 and the cooking system of claim 28. Reischmann et al. is silent on a receiver unit configured to receive energy contactlessly.
In the same field of endeavor, Yorukoglu et al. discloses an induction cooktop (13, Fig. 1) with a cooking appliance (1, Fig. 1) suitable to be operated wirelessly on an induction heating cooktop (13, see Abstract). Yorukoglu et al. disclose a receiver unit (4, receiver coil, Fig. 1) configured to receive energy contactlessly (Abstract and Para. 0002). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pad device / cooking system of Reischmann et al. to have a receiver unit as taught by Yorukoglu et al. for the purpose wirelessly energizing the control and communication units by partially receiving energy from the induction coil and thus monitoring and adjustment operations can be performed on the cooking appliance (Para. 0002 of Yorukoglu et al.).

    PNG
    media_image5.png
    623
    698
    media_image5.png
    Greyscale


Regarding claims 27 and 41, Reischmann et al. modified discloses the pad device of claim 26 and the cooking system of claim 26. As stated above Reischmann et al. is silent on a receiver unit. Yorukoglu et al. further discloses wherein the receiver unit (4) is configured to supply energy to at least part of the electronic unit (3). Para. [0002] states “The receiver coil energizes the control and communication units by partially receiving energy from the induction coil and thus monitoring and adjustment operations can be performed on the cooking appliance”. It would have been obvious before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761